Cassoday, J.
It must be confessed that the rules of pleading under the Code are exceedingly liberal. Being so, there would seem to be no good reason for enlarging the statutory liberality by construction. I am not aware of any reported case in any state having a Code like ours, holding a complaint for breach of contract good on demurrer which contained no allegation of the breach. Unwilling to join in initiating this new departure from a well-established rule of pleading, I am necessarily forced to dissent.